UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8019


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MARCUS DARRELL MACK,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (3:97-cr-50040-NKM-10; 1:13-cv-00963-CMH-IDD)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Darrell Mack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus     Darrell      Mack        seeks    to     appeal        the    district

court’s order construing his 28 U.S.C. § 2241 (2012) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing the

motion   without       prejudice      for    failure        to    obtain        authorization

from this court to file a successive § 2255 motion.                                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability         will        not    issue         absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the     merits,   a    prisoner          satisfies        this    standard       by

demonstrating        that     reasonable          jurists        would      find      that     the

district      court’s       assessment      of     the    constitutional              claims    is

debatable     or     wrong.      Slack       v.    McDaniel,          529   U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that        the    motion       states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Mack has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

                                              2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3